Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 18, 2021

The Court of Appeals hereby passes the following order:

A21A1002. ROBERT DEREK BAILEY v. RHONDA BUNN BAILEY.

      It appearing the order of this Court issued on March 12, 2021, is incorrect due
to a clerical error, it is hereby ordered that said order is VACATED, and the
following order is ISSUED in its place.
      Robert Derek Bailey filed a pro se notice of appeal of the parties’ final
judgment and decree of divorce. We lack jurisdiction because — pretermitting
whether the notice of appeal was a nullity on the basis that Mr. Bailey was
represented by counsel when he filed it, see Tolbert v. Toole, 296 Ga. 357, 361-363
(3) (767 SE2d 24) (2014); Jacobsen v. Haldi, 210 Ga. App. 817, 818-819 (1) (437
SE2d 819) (1993) — appeals from “judgments or orders in divorce, alimony, and
other domestic relations cases” must be made by application for discretionary appeal.
OCGA § 5-6-35 (a) (2). “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Mr. Bailey’s failure to follow the discretionary appeals procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/18/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.